Citation Nr: 0809596	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-38 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He died in July 2001.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the benefit 
currently sought on appeal.

In July 2006, the Board granted the appellant's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2007).

The appellant was scheduled for a personal hearing before the 
Board in October 2006; however, she failed to appear.  Under 
the applicable regulation, if an appellant fails to appear 
for a scheduled hearing and a request for postponement has 
not been received and granted, the case will be processed as 
though the request for a hearing had been withdrawn.  
38 C.F.R. § 20.702 (d) (2007).  Accordingly, this appellant's 
request for a hearing is considered withdrawn.

FINDING OF FACT

The veteran's in-service asbestos exposure substantially and 
materially contributed to his death from large cell lung 
cancer. 

CONCLUSION OF LAW

The cause of the veteran's death, large cell lung cancer, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R.  §§ 3.303, 
3.312 (2007). 
REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the agency of 
original jurisdiction has a duty to notify and assist the 
appellant under 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. 
§ 3.159 (2007).  As will be discussed below, the Board finds 
that service connection for the cause of the veteran's death 
is warranted; therefore, a full discussion of whether VA met 
these duties is not needed.  

The appellant seeks service connection for the cause of the 
veteran's death, large cell lung cancer, which she contends 
was due to the veteran's exposure to asbestos in service of 
the Navy during World War II.  Specifically, an enemy plane 
crashed on the ship on which he was stationed, causing a 
fire, which released asbestos fibers into the air.  
Additionally, the veteran's bunk was directly under asbestos 
laden pipes, which shed asbestos fibers.  

A claimant of dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1310 must establish that a disability of 
service origin caused, hastened, or substantially and 
materially contributed to death.  See 38 U.S.C.A. § 1310(b); 
38 C.F.R. § 3.312.  The death of a veteran will be considered 
to have been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  See 38 C.F.R. § 
3.312.  

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection could have been established.  A service-connected 
disability is one that was incurred in or aggravated during 
active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
Service personnel records confirm that the veteran's military 
occupational specialty was Aviation Ordinanceman, and that he 
served as a turret gunner in numerous combat missions during 
World War II.  The U.S. Navy confirmed that the military 
occupational specialty of Aviation Ordinanceman involved 
some, though, minimal exposure to asbestos.    

The appellant reported that the veteran's post-service 
employer was one that used asbestos and had suits filed 
against it for that reason.  However, she also credibly 
indicated that her husband's job with that employer was not 
in a labor position working with asbestos.  She further 
indicated that had it been so, they would have joined the 
class action suit against the company.  She has credibly 
stated that the veteran had no exposure to asbestos after 
service.  As there is no evidence to the contrary of the 
appellant's statements, she is considered both competent and 
credible on the issue of post-service exposure.  Based on the 
personnel records and the appellant's credible lay 
statements, the veteran's exposure to asbestos in service has 
been established.  

The question that remains, therefore, is whether that 
exposure is related to the lung cancer from which the veteran 
died.  The terminal records for this veteran show that he had 
lung cancer, COPD, and left sided pleural effusion.  These 
records do not include a diagnosis of asbestosis.  It appears 
that it was on this basis that the RO denied the appellant's 
claim.

Despite not having a diagnosis of record of asbestosis, the 
veteran's treating oncologist submitted an opinion dated in 
March 2005 that indicated that it was likely that the 
asbestos exposure in service contributed to the development 
of his large cell lung cancer.  No discussion of the medical 
history or medical principles involved, however, was 
included.  Accordingly, the Board sought an expert opinion in 
August 2007 to determine whether it was at least as likely as 
not that the veteran's exposure to asbestos in service caused 
his lung cancer.

In January 2008, an expert in pulmonology reviewed the 
veteran's file, including his military and medical histories, 
and submitted an opinion.  In this opinion, the expert noted 
that the veteran did not have a diagnosis of asbestosis.  He 
explained that while radiographic and/or histological 
pulmonary asbestosis is considered to be the most consistent 
marker of asbestos-related lung cancer, recent studies had 
shown that the presence of pulmonary asbestosis was not a 
requirement for lung cancer caused by asbestos.  He further 
explained that those asbestos fibers that lead to cancer 
development can do so without causing any changes in the x-
ray or lung histology.  It is the intensity and the duration 
of asbestos exposure, as well as the fiber type, which are 
important determinants in developing cancer.  Some studies 
showed development of cancer with only a short, three to four 
month, exposure. 

The expert recognized that the veteran was a long-term 
smoker.  However, he explained that asbestos and smoking are 
independent causes of lung cancer which act in a synergistic 
way to significantly increase the risk of cancer.  Due to 
this synergy and the veteran's exposure in service, he 
concluded that it was as likely as not that the veteran's 
exposure to asbestos in service caused his terminal lung 
cancer.

This opinion essentially finds that the veteran's asbestos 
exposure materially and substantially contributed to his 
death by lung cancer.  It is competent as it was offered by 
an expert in the field who had full access to the claims 
file.  The opinion also is credible, as it considered the 
veteran's medical history and his in-service exposure.  Also, 
it offered a rational, medical basis for the opinion offered 
and supported the conclusion with relevant medical studies.  
Based on this opinion, service connection for the cause of 
the veteran's death is warranted. 




	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for the cause of the 
veteran's death, large cell lung cancer, is granted.



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


